Simmons, C. J.

1. Where the real issue in an action of ejectment was, which one of two different roads was intended to be designated by descriptive words in a deed, the plaintiff contending that the words referred to one of the roads in question, and the defendant contending that they referred to the other of these two roads, and neither contending that a margin of either of the roads, as distinguished from its center or middle thread, was the true line between them, there was no error in refusing to charge a request to the effect that where a deed described land as being bounded by a road or public highway, the center of the same would be the true line.
2. This case turned exclusively upon questions of fact, and while *130the 'evidence was conflicting, that introduced for the defendant was amply sufficient to support the verdict in his favor.
May 23, 1896. By two Justices. Argued at the last term.
Complaint for land. Before Judge Hart. Jasper superior court. March term, 1895.
A. M. Speer and J. H. Holland, for plaintiff.
F. Jordan and W. B. Wmgfield, for'defendant.

Judgment affirmed.